IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY


STATE OF DELAWARE,                         )
                                           )
      v.                                   )     Cr. ID No. 1211023687
                                           )
MARION HUNTER,                             )
                                           )
      Defendant.                           )
                                           )


                        Submitted: October 10, 2014
                        Decided: December 31, 2014


      Upon Motion to Withdraw as Counsel for Petitioner Marion Hunter
                                DENIED


      On November 13, 2013, Defendant, Marion Hunter (“Hunter”), entered a

guilty plea to Rape Second Degree and was sentenced to ten (10) years of

incarceration.   On November 25, 2013, Hunter filed a pro se Motion for

Postconviction Relief alleging ineffective assistance of counsel and that he was

coerced into entering a guilty plea. The Office of Conflict Counsel appointed

Christopher Tease, Esquire (“Rule 61 Counsel”) to represent Hunter in his Rule 61

Motion for Postconviction Relief. On October 10, 2014, Rule 61 Counsel filed a
Motion to Withdraw as Counsel. On October 20, 2014, Hunter filed a response in

opposition to Rule 61 Counsel’s Motion to Withdraw.

         In consideration of the Motion to Withdraw as Counsel and the opposition

thereto, the Court finds as follows:


         1. Rule 61 Counsel Motion requested the transcript of Hunter’s final case

review, which was held on August 26, 2013, as well as the transcript of Hunter’s

plea colloquy, which was entered on November 13, 2013.


         2. As of the date of the filing of the Motion to Withdraw as Counsel, Rule 61

Counsel had only received the final case review transcript. However, Rule 61

Counsel stated in the Motion that he “does not feel it is necessary to review the

plea colloquy [transcript] in order to move to withdraw.”


         3. Superior Court Criminal Rule 61(e)(6) states that:


                 If counsel considers the movant's claim to be so lacking in merit that
                 counsel cannot ethically advocate it, and counsel is not aware of any
                 other substantial ground for relief available to the movant, counsel
                 may move to withdraw. The motion shall explain the factual and legal
                 basis for counsel's opinion and shall give notice that the movant may
                 file a response to the motion within 30 days of service of the motion
                 upon the movant.1




1
    Super. Ct. Crim. R. 61(e)(6) (emphasis added).
                                                 1
         4. The Court may grant a Motion to Withdraw as Counsel if satisfied that

counsel thoroughly examined the record and the law for issues that could support a

criminal defendant’s Rule 61 Motion.2

         5. Rule 61 Counsel’s failure to review Hunter’s plea colloquy transcript

indicates that the record has not been thoroughly examined.


         6. By way of Supreme Court Order dated November 20, 2014, Christopher

Tease, Rule 61 Counsel, has been placed on disability inactive status.


         NOW, THEREFORE, this 31st day of December, 2014, Rule 61

Counsel’s Motion to Withdraw as Counsel is hereby DENIED, and the case

must be referred to the Office of Conflict Counsel so that a new conflict

attorney may be assigned.


         IT IS SO ORDERED.

                                                      Andrea L. Rocanelli
                                                     ________________________________

                                                      The Honorable Andrea L. Rocanelli




2
    State v. West, 2013 WL 6606833, at *3 (Del. Super. Dec. 12, 2013).
                                                 2